Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 1 of 18 PageID #: 1404



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  ASHLEIGH MASON, DAN MORSE, RYAN
  CARROLL, OSAGIE EHIGIE, and TRAVIS                                MEMORANDUM & ORDER
  STREETER,                                                         17-CV-4780 (MKB) (RLM)

                                      Plaintiffs,

                             v.

  LUMBER LIQUIDATORS, INC.,

                                      Defendant.
  ---------------------------------------------------------------
   MARGO K. BRODIE, United States District Judge:

            Plaintiffs Ashleigh Mason, Dan Morse, Ryan Carroll, and Osagie Ehigie commenced the

   above-captioned action on August 15, 2017 on behalf of themselves and others similarly

   situated, (Compl., Docket Entry No. 1), and, together with Plaintiff Travis Streeter, filed an

   Amended Complaint on December 4, 2017, (Am. Compl., Docket Entry No. 16). Plaintiffs

   allege that Defendant owes them unpaid overtime wages and seek relief pursuant to the Fair

   Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and New York Labor Law § 190 et seq.

   (“NYLL”). (Id. ¶ 1.) On May 13, 2019, Chief Magistrate Judge Roanne L. Mann granted

   Plaintiffs’ motion for (1) court-supervised notice to putative collective action members pursuant

   to 29 U.S.C. § 216(b) and (2) disclosure of identifying information of potential collective action

   members (the “May 2019 Decision”). (May 2019 Decision, Docket Entry No. 70.) On June 5,

   2019, Judge Mann denied Defendant’s request for a stay of the deadline to distribute the form

   notice to putative collective action members, or, in the alternative, two weeks to produce data

   regarding the potential collective action members (the “June 2019 Decision”). (June 2019

   Decision, Docket Entry No. 84.)
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 2 of 18 PageID #: 1405



           Currently before the Court are Defendant’s appeal of (1) the May 2019 Decision, and (2)

   the June 2019 Decision. (Def. Appeal of the May 2019 Decision (“Def. Appeal”), Docket Entry

   No. 91; Def. Appeal of the June 2019 Decision, Docket Entry No. 89.) For the reasons set forth

   below, the Court affirms the May 2019 Decision and dismisses Defendant’s appeal of the June

   2019 Decision as moot.

      I.   Background

           On November 2, 2018, Plaintiffs moved for court-supervised notice to two groups of

   putative collective action members nationwide: (1) all Store Managers (“SMs”) who worked for

   Defendant as a SM in a store that generated less than $5,000,000 in annual revenue, on average,

   over the course of the notice period, and (2) all Store Managers in Training (“SMITs”) who were

   classified as exempt from overtime. (Pls. Mot. to Certify FLSA Collective Action (“Pls. Mot.”),

   Docket Entry No. 41; Mem. in Supp. of Pls. Mot. (“Pls. Mem.”), Docket Entry No. 41-1.)

   Plaintiffs also moved for disclosure of identifying information of potential collective action

   members. (Pls. Mem. 27–28.)

           Plaintiffs argued that the purported SM and SMIT classes perform the same duties and

   functions including engaging in routine customer service, selling merchandise to customers,

   making cold calls to prospective customers, cleaning stores and warehouses, operating the

   register, unpacking boxes and unloading freight, changing prices of merchandise, and moving

   and organizing merchandise. (Id. at 10–11.) In addition, Plaintiffs alleged that Defendant’s

   policies and procedures are the same for all SMs and SMITs, respectively, (id. at 13), and that

   the compensation method is the same for all SMs and SMITs, respectively, (id. at 14).

           In opposing Plaintiffs’ motion, Defendant argued that (1) the court did not have personal

   jurisdiction over SMs and SMITs outside of New York; (2) Plaintiffs had not demonstrated the



                                                    2
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 3 of 18 PageID #: 1406



   existence of “a single uniform unlawful policy or practice;” and (3) the purported collective

   action would be “unmanageable.” (Def. Mem. in Opp’n to Pls. Mot. (“Def. Mem.”) 1–2, Docket

   Entry No. 57.)

          Judge Mann granted Plaintiffs’ motion for court-supervised notice to putative collective

   action members, authorizing notice to (1) SMs who worked in one of Defendant’s stores that

   generated less than $5,000,000 in annual revenue on average during the notice period and (2)

   SMITs nationwide who, during the notice period, were classified as exempt from overtime.

   (May 2019 Decision 1–2.) Judge Mann found that the affidavits submitted by Plaintiffs and the

   opt-in Plaintiffs consistently stated that SMs were not paid overtime for hours worked in excess

   of forty hours per week, and that SMs spent a majority of their time performing associate-level

   tasks, such as moving products, working the cash register, and cleaning the store. (Id. at 4–6.)

   In addition, Judge Mann found that Defendant uniformly classified SMITs as exempt from

   overtime requirements until 2018, when it reclassified SMITs as non-exempt and began paying

   them overtime for hours worked in excess of forty hours per week. (Id. at 7.) Judge Mann also

   found that SMITs were subject to one common job description with the same duties as hourly

   associate employees who were paid overtime and had no management duties. (Id. at 7–8.)

          In reaching her decision, Judge Mann rejected Defendant’s arguments raised in its

   opposition. First, Judge Mann found that Defendant waived personal jurisdiction because it did

   not raise the defense in its answer or amended answers, and did not file a motion to dismiss

   asserting the defense, despite having participated in pretrial proceedings for more than a year.

   (Id. at 11.) However, Judge Mann found that even if Defendant had properly raised its personal

   jurisdiction defense, it would not warrant denial of Plaintiffs’ motion. (Id.) Judge Mann

   explained that in Bristol-Myers Squibb v. Superior Court of California, 137 S. Ct. 1773 (2017),



                                                    3
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 4 of 18 PageID #: 1407



   the Supreme Court held in a mass-tort action brought in California state court that state courts

   lack personal jurisdiction over claims brought by out-of-state plaintiffs against an out-of-state

   defendant, but the Supreme Court left “open the question whether the Fifth Amendment imposes

   the same restrictions on the exercise of personal jurisdiction by a federal court.” (Id. at 12

   (quoting Bristol-Myers, 137 S. Ct. at 1783–84).) Recognizing a split among district courts as to

   whether the Bristol-Myers rationale applies to federal nationwide class actions, Judge Mann

   found “more persuasive the reasoning of those courts that have declined to apply the . . .

   reasoning in Bristol-Myers to FLSA collective actions,” as “the collective action allegations here

   arise under a federal statute intended to address wage-and-hour practices nationwide.” (Id. at

   14.) Accordingly, even if Defendant had not forfeited its personal jurisdiction defense, Judge

   Mann concluded that it would not warrant denial of Plaintiffs’ motion. (Id. at 14–15.)

          Second, Judge Mann found that Plaintiffs have satisfied the requisite “modest factual

   showing” that there are other “similarly situated” employees who were misclassified by

   Defendant as exempt from the FLSA’s overtime requirements. (Id. at 20.) In support, Judge

   Mann explained that all SMs nationwide are subject to a common job description, and that the

   job description indicates that SMs are required to perform some non-exempt manual labor, work

   fifty or more hours per week, and “fill store staffing gaps due to associate absences.” (Id. at 21–

   22.) In addition, Judge Mann noted that Plaintiffs’ evidence consisted of not only their own

   experiences and those of the opt-in Plaintiffs, but also conversations with other employees who

   worked at Defendant’s stores across the United States. (Id. at 22.) Based on this evidence,

   Judge Mann concluded that, inter alia, Defendant implemented a nationwide practice of thinly

   staffing its stores so that SMs would routinely perform non-managerial tasks. (Id. at 24.) Judge

   Mann also noted that Plaintiffs sought to include in the collective only those SMs who worked at



                                                     4
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 5 of 18 PageID #: 1408



   Defendant’s stores with less than $5,000,000 in annual revenue, on average, during the notice

   period.1 (Id. at 25.)

           Third, Judge Mann rejected Defendant’s argument that this case is inappropriate for

   conditional certification because “the question of whether an exemption applies . . . is an

   individualized inquiry.” (Id. at 26.) Although the determination of whether an employee’s

   primary duty is the performance of exempt tasks involves a fact-specific inquiry, Judge Mann

   explained that courts often find that the potential need for individualized inquiries does not

   preclude conditional certification at the first stage of the judicial inquiry. (Id.)

           Accordingly, Judge Mann directed Defendant to produce to Plaintiffs a list of the names,

   addresses, telephone numbers, email addresses, work locations, and dates of employment for all

   potential collective action members during the relevant time period. (Id. at 35.) In addition,

   Judge Mann granted Plaintiffs’ request to toll the statute of limitations for potential opt-in

   Plaintiffs from the date that Plaintiffs’ motion was filed to the date of the May 2019 Decision.

   (Id. at 39–41.)

     II. Discussion

               a.    Standard of review

           Under the Federal Magistrates Act, 28 U.S.C. § 636, and Rule 72 of the Federal Rules of

   Civil Procedure, a magistrate judge is authorized “to make findings as to non-dispositive pretrial

   matters . . . which may not be disturbed by a district judge absent a determination that such


           1
             Plaintiffs exclude from the collective SMs who worked at Defendant’s stores with an
   annual gross revenue in excess of $5,000,000 because those stores “typically have many more
   employees, for which the same concerns identified by Plaintiffs and the opt-ins are less likely to
   be as extreme.” (Pls. Mem. 23 n.25.) In addition, Plaintiffs explain that they “do not have
   individuals that worked at [Defendant’s] largest stores” and that “a $5,000,000 threshold . . . is
   important because a one-off increase that approaches or slightly eclipses the $5,000,000 annual
   revenue will not immediately result in increased labor being allocated to the store.” (Id.)


                                                      5
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 6 of 18 PageID #: 1409



   findings were clearly erroneous or contrary to law.” Saint-Jean v. Emigrant Mortg. Co., No. 11-

   CV-2122, 2015 WL 3797198, at *1 (E.D.N.Y. June 18, 2015); see also Arista Records, LLC v.

   Doe 3, 604 F.3d 110, 116 (2d Cir. 2010) (“[T]he district judge in the case must consider timely

   objections and modify or set aside any part of the magistrate judge’s order that is clearly

   erroneous or is contrary to law.” (alterations omitted) (quoting Fed. R. Civ. P. 72(a))); Fielding

   v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007) (same). An order is clearly erroneous if, based on

   all the evidence, a reviewing court “is left with the definite and firm conviction that a mistake

   has been committed.” United States v. Navarro-Gonzalez, 739 F. App’x 688, 690 (2d Cir. 2018)

   (quoting United States v. Murphy, 703 F.3d 182, 188 (2d Cir. 2012)); see also Lifeguard

   Licensing Corp. v. Ann Arbor T-Shirt Co., LLC, No. 15-CV-8459, 2017 WL 3142072, at *1

   (S.D.N.Y. July 24, 2017). “An order is contrary to law when it fails to apply or misapplies

   relevant statutes, case law, or rules of procedure.” Lifeguard Licensing Corp., 2017 WL

   3142072, at *1 (citation and internal quotation marks omitted).

          A motion for conditional certification of a class under the FLSA is a non-dispositive

   pretrial matter. See Spack v. Trans World Entern. Corp., No. 17-CV-1335, 2019 WL 192344, at

   *1 n.1 (N.D.N.Y. Jan. 15, 2019) (“[A] magistrate judge has jurisdiction over a motion seeking

   conditional class certification because it is only a preliminary determination and is not

   dispositive.” (alteration, citation, and internal quotation marks omitted)); Summa v. Hofstra

   Univ., 715 F. Supp. 2d 378, 383–84 (E.D.N.Y. 2010) (collecting cases) (explaining that the

   magistrate judge’s “decision granting conditional certification . . . for purposes of notice and

   discovery . . . concern[ed] a non-dispositive pretrial matter”).




                                                     6
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 7 of 18 PageID #: 1410



             b.    The May 2019 Decision is not clearly erroneous nor contrary to law, and
                   Defendant’s appeal of the June 2019 Decision is therefore moot

           “A collective action under the FLSA is different from the typical class action under the

   Federal Rules of Civil Procedure, the strict requirements of which — numerosity, commonality,

   typicality, and adequate representation — do not apply to a collective action.” Puglisi v. TD

   Bank, N.A., 998 F. Supp. 2d 95, 99 (E.D.N.Y. 2014); see also Warman v. Am. Nat. Standards

   Inst., 193 F. Supp. 3d 318, 322 (S.D.N.Y. 2016) (“[T]here need not be a showing of numerosity,

   commonality, typicality, or adequacy of representation.” (citation omitted)). The FLSA does not

   require certification, however, certification is “a recognized case management tool for district

   courts to employ in appropriate cases to facilitate the sending of notice to potential class

   members.” Heitzenrater v. Officemax, Inc., No. 12-CV-900S, 2014 WL 448502, at *1

   (W.D.N.Y. Feb. 4, 2014) (citing Myers v. Hertz Corp., 624 F.3d 537, 555 n.10 (2d Cir. 2010)).

           When determining whether a matter should proceed as a collective action under the

   FLSA, courts employ a two-step process. Myers, 624 F.3d at 554–55 (“In determining whether

   to exercise this discretion in an ‘appropriate case[],’ the district courts of this Circuit appear to

   have coalesced around a two-step method, a method which, while . . . not required by the terms

   of FLSA or the Supreme Court’s cases, we think is sensible.” (alteration in original) (footnote

   omitted)); see also Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 65 (E.D.N.Y. 2016) (“Courts

   within the Second Circuit apply a two-step analysis to determine whether an action should be

   certified as an FLSA collective action.” (collecting cases)). First, the court makes “an initial

   determination to send notice to potential opt-in plaintiffs who may be ‘similarly situated’ to the

   named plaintiffs with respect to whether a FLSA violation has occurred.” Myers, 624 F.3d

   at 555. At this stage, the plaintiffs are required to make a “‘modest factual showing’ that they

   and potential opt-in plaintiffs ‘together were victims of a common policy or plan that violated the

                                                      7
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 8 of 18 PageID #: 1411



   law.’” Id. (quoting Hoffman v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)). “The

   modest factual showing cannot be satisfied simply by unsupported assertions, but it should

   remain a low standard of proof because the purpose of this first stage is merely to determine

   whether similarly situated plaintiffs do in fact exist.” Id. (citations and internal quotation marks

   omitted). If the plaintiffs can satisfy this “minimal burden . . . the court certifies the class and

   provides for notice to be sent to the potential class members who are then given the chance to opt

   in to the action.” Jin Yun Zheng v. Good Fortune Supermarket Grp. (USA), Inc., No. 13-CV-60,

   2013 WL 5132023, at *4 (E.D.N.Y. Sept. 12, 2013); see also Chime v. Peak Sec. Plus, Inc.,

   137 F. Supp. 3d 183, 199 (E.D.N.Y. 2015) (“Once additional plaintiffs have opted in and a fuller

   record has been developed, the court may proceed to the second step . . . .”). At the second

   stage, after the completion of discovery, the court will review the record to “determine whether a

   so-called ‘collective action’ may go forward by determining whether the plaintiffs who have

   opted in are in fact ‘similarly situated’ to the named plaintiffs. The action may be ‘de-certified’

   if the record reveals that they are not, and the opt-in plaintiffs may be dismissed without

   prejudice.” Myers, 624 F.3d at 555.

           Because of the nature of the two-step process, a court will not consider a defendant’s

   objection that individual defenses exist against certain potential class members as a basis to deny

   certification at the first step. See Cruz v. Lyn–Rog Inc., 754 F. Supp. 2d 521, 525–26 (E.D.N.Y.

   2010) (“[I]t is well settled that the existence of certain individual claims or defenses does not

   preclude the conditional certification of an FLSA collective action.” (quoting Sexton v. Franklin

   First Financial, Ltd., No. 08-CV-04950, 2009 WL 1706535, at *8–9 (E.D.N.Y. June 16, 2009)));

   see also Bijoux v. Amerigroup N.Y., LLC, No. 14-CV-3891, 2015 WL 4505835, at *13 (E.D.N.Y.

   July 23, 2015) (“[T]he presence of individual defenses does not undermine the court’s



                                                      8
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 9 of 18 PageID #: 1412



   determination that conditional certification is warranted here.”), report and recommendation

   adopted, 2015 WL 5444944 (E.D.N.Y. Sept. 15, 2015). Rather, the purpose of the first step of

   conditional certification is to provide notice to potential plaintiffs, and it is not until the second

   step, sometimes referred to as the “decertification stage,” that a court will scrutinize membership

   in the class. Indergit v. Rite Aid Corp., 293 F.R.D. 632, 638–39 (S.D.N.Y. 2013) (“In

   determining whether to decertify, courts look to the following factors: ‘(1) disparate factual and

   employment settings of the individual plaintiffs; (2) defenses available to defendants which

   appear to be individual to each plaintiff; and (3) fairness and procedural considerations

   counseling for or against [collective action treatment].’” (alteration in original) (citations

   omitted)); Searson v. Concord Mortg. Corp., No. 07-CV-3909, 2009 WL 3063316, at *6

   (E.D.N.Y. Sept. 24, 2009) (“When conducting an initial determination for class certification, the

   court does not look to [the plaintiff’s] individual defenses because that inquiry is properly

   addressed in the second stage of certification, after discovery.”) (adopting report and

   recommendation).

                      i.   The May 2019 Decision is not clearly erroneous nor contrary to law

           Defendant argues that the May 2019 Decision is clearly erroneous and contrary to law

   because it (1) “infers from a handful of declarations” that Defendant had a de facto illegal policy

   to require non-exempt work from exempt SMs and SMITs, (2) contravened the Supreme Court’s

   holding in Encino Motors, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018), by finding that the

   FLSA’s exemptions are to be “narrowly construed,” (3) incorrectly found that Defendant had

   waived personal jurisdiction, and (4) erred in tolling the statute of limitations. (Def. Appeal 3–

   12.)

           Plaintiffs argue that (1) they submitted eighteen declarations from Plaintiffs and opt-in



                                                      9
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 10 of 18 PageID #: 1413



   Plaintiffs who collectively worked at thirty-five of Defendant’s stores across thirteen states, (Pls.

   Opp’n to Def. Appeal (“Pls. Opp’n”) 2, Docket Entry No. 110), and that Defendant does not cite

   to any case law precluding certification based on a de facto illegal policy, (id. at 7), (2) Judge

   Mann’s reference to the “narrowly construed” standard had “no impact on [her] decision,” (id. at

   11), (3) Judge Mann did not err in finding that Defendant waived any objection to personal

   jurisdiction, (id. at 12–13), and (4) Judge Mann’s decision to toll the statute of limitations was a

   proper exercise of discretion supported by precedent, (id. at 13–15).

                             1.   Judge Mann did not err in finding that Plaintiffs are similarly
                                  situated

          Contrary to Defendant’s assertion, Judge Mann did not merely rely on a “handful of

   declarations” that “pertain only to Plaintiffs” in concluding that Plaintiffs and putative members

   of the collective are similarly situated. (Defs. Appeal 5–6.) Instead, Judge Mann explained that

   Defendant has one common job description for SMs nationwide, and that, upon hiring, SMs are

   required to attend a training course with “specific guidelines that SMs are required to follow.”

   (May 2019 Decision 4.) Judge Mann also relied on the consistent declarations submitted by each

   Plaintiff and thirteen opt-in Plaintiffs who have collectively worked at thirty-seven of

   Defendant’s stores across thirteen states. (Id.) These declarations not only recounted the

   experiences of the Plaintiffs and the opt-in Plaintiffs, but were also based on conversations

   between the declarants and SMs at stores across the country. (Id. at 5–6.) As to SMITs, Judge

   Mann relied on the fact that SMITs were subject to one common job description nationwide and

   that Defendant uniformly classified them as exempt from overtime requirements until 2018 when

   it reclassified them and began paying them overtime for hours worked in excess of forty hours

   per week. (Id. at 7.) Based on this evidence, Judge Mann properly concluded that potential opt-

   in Plaintiffs would be “similarly situated” to Plaintiffs “with respect to whether a FLSA violation

                                                    10
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 11 of 18 PageID #: 1414



   has occurred.” Myers, 624 F.3d at 555.

          In support of its argument that Judge Mann erred in her decision, Defendant relies on

   Jenkins v. TJX Cos. Inc., 853 F. Supp. 2d 317 (E.D.N.Y. 2012), and Guillen v. Marshalls of MA,

   Inc., 750 F. Supp. 2d 469 (S.D.N.Y. 2010), where the courts denied certification, but neither case

   provides support for Defendant’s arguments. In Jenkins, the district court denied the plaintiff’s

   motion for certification because (1) the plaintiff did “not allege that [the defendant’s] official,

   formal policy mandates non-exempt job duties,” and instead “allege[d] that, in practice, he

   primarily performed non-exempt duties,” and (2) the plaintiff’s “sole submission in support of

   the existence of a common de-facto policy . . . [was the plaintiff’s] own deposition testimony,

   discussing his own personal experience.” Jenkins, 853 F. Supp. 2d at 321–22. Similarly, in

   Guillen, the district court denied the plaintiff’s motion for certification because the plaintiff did

   “not challeng[e] the content of [the defendant’s] formal written policies” and submitted affidavits

   from employees in the New York City metropolitan area only, but sought certification as to all of

   defendant’s 820 stores nationwide. Guillen, 750 F. Supp. 2d at 477. Unlike in Jenkins and

   Guillen, “the substance of the SM job description [in this case] supports [P]laintiffs’ allegations.”

   (May 2019 Decision 21.) Specifically, the SM job description indicates that SMs are frequently

   required to lift up to twenty pounds and occasionally required to lift up to eighty pounds,

   routinely work fifty or more hours per week, and are required to fill staffing gaps due to

   associate absences. (Id. at 21–22); cf. Guillen, 750 F. Supp. 2d at 476 (“Guillen is not

   challenging the content of [the defendant’s] formal written policies.”). In addition, as Judge

   Mann noted, unlike in Jenkins and Guillen, Plaintiffs rely on eighteen declarations from

   Plaintiffs and opt-in Plaintiffs who collectively worked at thirty-five of Defendant’s stores across

   thirteen states, which are based on, inter alia, their conversations with other employees, and do



                                                     11
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 12 of 18 PageID #: 1415



   not seek to include in the collective employees who worked at Defendant’s stores with more than

   $5,000,000 in annual revenue, on average, during the notice period. (May 2019 Decision 4, 21–

   22, 25); cf. Jenkins, 853 F. Supp. 2d at 321 (noting that plaintiff’s “sole submission” in support

   of the existence of a de facto policy was his own deposition testimony discussing his own

   personal experience, and that he “provide[d] no other affidavits, depositions, or even hearsay

   evidence that he was actually aware of other [employees] who also primarily performed non-

   exempt duties”); Guillen, 750 F. Supp. 2d at 477 (explaining that the evidence that plaintiffs

   were similarly situated was “extremely thin” because it “consist[ed] of affidavits from five

   [employees] . . . at nine of the 820 [of defendant’s] stores nationwide . . . exclusively in the New

   York City metropolitan area”). Accordingly, Defendant’s reliance on Jenkins and Guillen is

   misplaced. Judge Mann did not err in concluding that Plaintiffs are similarly situated to the

   employees that they seek to include in the collective action.

                             2.   The May 2019 Decision is not erroneous because Judge Mann’s
                                  statement that the FLSA exemptions are to be “narrowly
                                  construed” had no effect on the May 2019 Decision

          Defendant argues that Judge Mann erred in stating that the FLSA’s exemptions must be

   “narrowly construed” because the Supreme Court “explicitly rejected th[at] notion” in Encino

   Motocars, 138 S. Ct. at 1142. (Def. Appeal 8–9.)

          Plaintiffs argue that “Defendant highlights a single sentence” in the May 2019 Decision

   that was made “in passing,” and “not utilized for purposes of rendering the [May 2019

   Decision].” (Pls. Opp’n 11–12.)

          While Defendant is correct that the Supreme Court recently concluded that “there is no

   reason to give [the FLSA exemptions] anything other than a fair (rather than a narrow)

   interpretation,” Encino Motocars, 138 S. Ct. at 1142 (citation and internal quotation marks



                                                    12
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 13 of 18 PageID #: 1416



   omitted), this pronouncement does not render the May 2019 Decision erroneous. Judge Mann

   correctly explained that “plaintiffs seeking conditional certification in a FLSA exemption case

   must make some showing that there are other employees who are similarly situated with respect

   to their job requirements and with regard to their pay provisions, on which the criteria for many

   FLSA exemptions are based, and who are classified as exempt pursuant to a common policy or

   scheme,” (May 2019 Decision 19 (alterations and internal quotation marks omitted) (quoting

   Myers, 624 F.3d at 555)), and she correctly applied this standard. The May 2019 Decision does

   not construe the FLSA exemptions narrowly and a “fair interpretation” of the FLSA exemptions,

   Encino Motocars, 138 S. Ct. at 1142, produces the same conclusion as that reached by Judge

   Mann — Plaintiffs have demonstrated that there are other similarly situated employees who were

   misclassified by Defendant as exempt from the FLSA’s overtime requirements. Accordingly,

   Encino Motocars does not render the May 2019 Decision clearly erroneous or contrary to law.

                             3.   Judge Mann did not err in finding that Defendant waived its
                                  personal jurisdiction defense, and that even if it had not, the
                                  defense would not warrant denial of Plaintiffs’ motion

          Defendant argues that Judge Mann’s conclusion that Defendant waived its personal

   jurisdiction defense is clearly erroneous and contrary to law because the defense “is only now

   manifest due to the [May 2019] Decision.” (Def. Mem. 9–12.)

          Plaintiffs argue that Judge Mann properly concluded that Defendant waived any

   objection to personal jurisdiction and that, even if she had erred in doing so, she held that

   Bristol-Meyers, 137 S. Ct. at 1773, would not bar the court from exercising personal jurisdiction

   over out of state plaintiffs, and Defendant does not challenge that decision. (Pls. Opp’n 12–13.)

          “A defendant may . . . forfeit its objections to personal jurisdiction by failing to raise

   them timely in the answer or in an initial motion.” Brown v. Lockheed Martin Corp., 814 F.3d



                                                    13
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 14 of 18 PageID #: 1417



   619, 625 (2d Cir. 2016) (citing Fed. R. Civ. Pro 12(h)(1)); see also City of New York v. Mickalis

   Pawn Shop, LLC, 645 F.3d 114, 134 (2d Cir. 2011) (“It is well established that a party forfeits its

   defense of lack of personal jurisdiction by failing timely to raise the defense in its initial

   responsive pleading.”). “To waive or forfeit a personal jurisdiction defense, a defendant must

   give a plaintiff a reasonable expectation that it will defend the suit on the merits or must cause

   the court to go to some effort that would be wasted if personal jurisdiction is later found

   lacking.” Corporacion Mexicana De Mantenimiento Integral, S. De R.L. De C.V. v. Penmex–

   Exploracion Y Produccion, 832 F.3d 92, 102 (2d Cir. 2016) (citation omitted); see also Roberts

   v. Bennaceur, 658 F. App’x 611, 616 (2d Cir. 2016) (“[A] party may forfeit a right or defense by

   actively litigating other issues.”).

           In Bristol-Myers, the Supreme Court held that a California state court did not have

   personal jurisdiction over claims brought by non-California residents. 137 S. Ct. at 1782.

   However, the Supreme Court noted that the decision concerned “the due process limits on the

   exercise of specific jurisdiction by a State,” and left open “the question of whether the Fifth

   Amendment imposes the same restrictions on the exercise of personal jurisdiction by a federal

   court.” Id. at 1784–85. As Judge Mann noted, district courts are split on whether Bristol-Myers

   applies to federal nationwide class actions. See Bank v. CreditGuard of Am., 18-CV-1311, 2019

   WL 1316966, at *12 (E.D.N.Y. Mar. 22, 2019) (“[T]he applicability of Bristol-Meyers [sic] to

   federal courts is uncertain at best.”); compare Gazzillo v. Ply Gem Indus., Inc., No. 17-CV-1077,

   2018 WL 5253050, at *7 (N.D.N.Y. Oct. 22, 2018) (applying Bristol-Myers and dismissing

   nonresident plaintiffs’ claims for lack of specific personal jurisdiction) with Molock v.

   Wholefoods Mkt., Inc., 297 F. Supp. 3d 114, 126–27 (D.D.C. 2018) (concluding that Bristol-

   Myers did not preclude personal jurisdiction over claims brought by out-of-state putative class



                                                     14
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 15 of 18 PageID #: 1418



   members).

           Judge Mann’s conclusion that Defendant waived its personal jurisdiction defense, and

   that even if it had not, the defense would not warrant denial of Plaintiffs’ motion, is not clearly

   erroneous or contrary to law. In Bristol-Myers, the Supreme Court explicitly noted that the case

   did not address “whether the Fifth Amendment imposes the same restrictions on the exercise of

   personal jurisdiction by a federal court.” 137 S. Ct. at 1783–84. In her dissent, Justice

   Sotomayor noted that the Supreme Court did “not confront the question whether its opinion . . .

   would also apply to a class action in which a plaintiff injured in the forum State seeks to

   represent a nationwide class of plaintiffs, not all of whom were injured there.” Id. at 1789 n.4.

   In addition, as Judge Mann recognized, “[u]nlike the mass-tort state law claims at issue in

   Bristol-Myers, the collective action allegations here arise under a federal statute intended to

   address wage-and-hour practices nationwide.” (May 2019 Decision 14.) Accordingly, the Court

   finds that Judge Mann’s conclusion that Defendant waived its personal jurisdiction defense, and

   that even if it had not, the defense would not warrant denial of Plaintiffs’ motion, is not clearly

   erroneous or contrary to law.2

                              4.    Judge Mann did not err in tolling the statute of limitations

           Defendant argues that Judge Mann erred in “facilitating a notice period based on the date

   of the filing of [Plaintiffs’] motion for conditional certification,” thus tolling the statute of

   limitations during the pendency of Plaintiffs’ motion. (Def. Mem. 12.) Defendant argues that

   this decision is contrary to “long-standing precedent,” which instructs that the statute of



           2
             Because the Court concludes that Judge Mann did not err in holding that even if
   Defendant did not waive its personal jurisdiction defense, the Court has personal jurisdiction
   over Plaintiffs, the Court declines to decide whether Defendant properly raised the defense of
   personal jurisdiction.


                                                      15
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 16 of 18 PageID #: 1419



   limitations runs from the date that the motion for conditional certification is granted, not from the

   date it is filed. (Id.)

           Plaintiffs argue that Judge Mann properly exercised her discretion in tolling the statute of

   limitations, and that Defendant fails to raise any controlling law in support of its argument that

   Judge Mann’s decision is “contrary to law.” (Pls. Opp’n 14.)

           The statute of limitations for the FLSA is two years, “except that a cause of action arising

   out of a willful violation may be commenced within three years after the cause of action

   accrued.” 29 U.S.C. § 255(a); see also Parada v. Banco Industrial De Venezuela, C.A., 753 F.3d

   62, 70 (2d Cir. 2014); Kuebel v. Black & Decker Inc., 643 F.3d 352, 366 (2d Cir. 2011).

   However, “courts have discretion to equitably toll the limitations period in appropriate cases to

   avoid inequitable circumstances,” McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 445

   (S.D.N.Y. 2012) (citation and internal quotation marks omitted), and “the delay caused by the

   time required for a court to rule on a motion, such as one for certification of a collective action in

   a FLSA case, may be deemed an ‘extraordinary circumstance’ justifying application of the

   equitable tolling doctrine,” id. (quoting Yahraes v. Restaurant Assocs. Events Corp., No. 10-CV-

   935, 2011 WL 844963, at *1 (E.D.N.Y. Mar. 8, 2011)); see also Agonath v. Interstate Home

   Loans Ctr., Inc., No. 17-CV-5267, 2019 WL 1060627, at *4 (E.D.N.Y. Mar. 6, 2019)

   (“[E]quitable tolling is appropriate . . . during the period in which the motion for conditional

   certification is pending.”); Jackson v. Bloomberg, L.P., 298 F.R.D. 152, 170 (S.D.N.Y. 2014)

   (applying equitable tolling as of the date of the filing of a conditional certification motion that

   took seven months to decide).

           Judge Mann did not err in tolling the statute of limitations during the pendency of

   Plaintiffs’ motion and thus in “key[ing]” the notice period to the date of the filing of Plaintiffs’



                                                     16
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 17 of 18 PageID #: 1420



   motion. In rendering her decision to toll the statute of limitations, Judge Mann properly

   considered (1) that it would be inequitable to charge the potential opt-in Plaintiffs with the time

   during which Plaintiffs’ motion was pending before the court, (2) the parties’ agreement to toll

   the statute of limitations for 582 days for the SMs and 418 days for the SMITs, and (3) the fact

   that Defendant did not address the relevant notice period in its opposition papers. (May 2019

   Decision 40); see also Hintergerger v. Catholic Health Sys., No. 08-CV-380, 2009 WL 3464134,

   at *14 (W.D.N.Y. Oct. 21, 2009) (explaining that some “[c]ases in which tolling was granted

   have involved . . . a court-imposed stay pending the [c]ourt’s resolution of a dispositive motion

   [or] a stipulation among the parties to toll the statute); Iriarte v. Café 71, Inc., No. 15-CV-3217,

   2015 WL 8900875, at *7 (S.D.N.Y. 2015) (tolling the statute of limitations as of the date of the

   filing of the plaintiff’s motion for conditional certification); Jackson, 298 F.R.D. at 170–71

   (same).

                       ii.   Defendant’s appeal of the June 2019 Decision is moot

             Defendant appeals the June 2019 decision denying its motion to stay the deadline to

   distribute court-authorized notice to the putative collective action members or, in the alternative,

   two weeks to produce data regarding the potential collective action members to whom the notice

   must be sent. (Def. Appeal of the June 2019 Decision; June 2019 Decision.) Defendant argues

   that Judge Mann should have granted its motion for a stay pending this Court’s resolution of its

   Appeal of the May 2019 Decision. (Def. Appeal of the June 2019 Decision.) Because the Court

   denies Defendant’s Appeal of the May 2019 Decision, the Court dismisses Defendant’s appeal of

   the June 2019 Decision as moot.




                                                    17
Case 1:17-cv-04780-MKB-RLM Document 150 Filed 08/19/19 Page 18 of 18 PageID #: 1421




     III. Conclusion

          For the foregoing reasons, the Court affirms the May 2019 Decision. As indicated in the

   May 2019 Order, Defendant is directed to produce a list of the names, addresses, telephone

   numbers, email addresses, work locations, and dates of employment for all potential collective

   action members during the relevant time period. In addition, the Court dismisses Defendant’s

   appeal of the June 2019 Decision as moot.

   Dated: August 19, 2019
          Brooklyn, New York

                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  18
